Citation Nr: 1737397	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-27 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disease of the lumbar spine.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active service from May 1986 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for degenerative disease of the lumbar spine, granting a 10 percent rating, effective March 1, 2007.  By rating decision April 2010, the rating was increased from 10 percent to 20 percent, effective March 1, 2007.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim is still in appellate status.  

The TDIU claim is also included in this case pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as it was reasonably raised by the record in the initial increased rating claim.  

The Veteran and his spouse testified at a Central Office Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

A review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

With respect to the claim for an initial increased rating for degenerative disease of lumbar spine, a new VA examination is required.  The Veteran's representative has asked for an additional VA examination since the last examination that was provided for this initial rating claim was performed more than 5 years ago.  Further, the Veteran testified at his CO hearing in May 2017 his back had not gotten better, but had worsened.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his degenerative disease of the lumbar spine disability since his last VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Veteran has last been provided a VA examination in June 2007, during the period on appeal.  However, in light of the Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the examination is inadequate.  

In Corriea, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further 

evidence or clarification of the evidence is essential for a proper appellate decision").  

Finally, the issue of entitlement to a TDIU has been raised on the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU is properly before the Board by virtue of his initial increased rating claim pursuant to Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.  

2.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for TDIU.  He should also be sent and asked to complete and return a claim form for TDIU. 

3.  Following completion of the above, the Veteran should be afforded an appropriate VA examination of the lumbar spine.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain or other symptoms noted, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any lumbar ankylosis and to indicate whether the ankylosis is unfavorable or favorable.  

4.  Also schedule an appropriate VA examination to determine the current level of functional impairment caused solely by the Veteran's service-connected disabilities.  The VA examiner should comment on functional impairment, relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any conclusions given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at any conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and 

nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  The AOJ must consider and discuss entitlement to an extraschedular initial rating for the lumbar spine disability, as this matter has been raised by the Veteran/representative.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

